The sole question on this appeal is whether R. K. Lister, now deceased, made a gift of a promissory note for the principal sum of $452.65 to his sister, the appellant, or was still owned by decedent at the time of his death, and became a part of his estate.
The note was not indorsed, nor the alleged gift otherwise evidenced by writing.
Delivery, with intent to make a gift inter vivos, is the basis of appellant's claim. On this issue the burden of proof was upon her.
The estate of the decedent was interested. Parties in interest were incompetent to testify touching transactions with or statements by the decedent. All parties were competent to testify touching the possession of the note immediately following his death.
The evidence, in much, is in irreconcilable conflict.
Upon consideration of the competent evidence, direct and circumstantial, we are of opinion it does not sustain the burden of proof. A discussion of the evidence would serve no good purpose.
Affirmed.
GARDNER, C. J., and FOSTER and LIVINGSTON, JJ., concur.